Citation Nr: 0724130	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-36 926	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1967 to May 1971.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2006 rating action that denied service connection 
for tinnitus.

In March 2007, the veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.; a transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Tinnitus was not shown present in service or for many 
years thereafter, and the most persuasive medical evidence 
addressing the relationship between such disability and the 
veteran's military service weighs against the claim for 
service connection.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A March 2006 pre-rating RO letter informed the veteran of the 
VA's responsibilities to notify and assist him in his claim, 
and what was needed to establish entitlement to service 
connection (evidence showing an injury or disease that began 
in or was made worse by his military service, or that there 
was an event in service that caused an injury or disease).  
Thereafter, he was afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records; 
reiterated the type of records that the VA would make 
reasonable efforts to get; and requested the veteran to 
furnish any evidence that he had in his possession that 
pertained to his claim.  The Board thus finds that that 
letter satisfies the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, a document 
meeting the VCAA's notice requirements was furnished to the 
veteran before the May 2006 rating action on appeal.  

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the Board finds that 
the veteran was furnished notice of the latter requirements 
in March 2006 RO letters.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining all available service and post-service 
VA and private medical records up to 2006.  The veteran was 
afforded comprehensive VA examinations in April and November 
2006.  A transcript of the veteran's March 2007 Board hearing 
testimony has been associated with the record.  
Significantly, the veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
In April 2006, the veteran stated that he had no additional 
information or evidence to submit in connection with his 
claim.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that his current tinnitus had its onset 
in service as a result of exposure to noise from weapons and 
motors.

In this case, the service medical records are negative for 
complaints, findings, or diagnoses of any tinnitus.  Post-
service private medical records from 1992 to 1999 and VA 
medical records from March 2003 to May 2004 are similarly 
negative for evidence of tinnitus.

The first evidence of complaints of tinnitus was that noted 
on VA outpatient examination of October 2004, at which time a 
history of unspecified noise exposure was noted.  On November 
audiological examination, the veteran reported a 5-year 
history of constant binaural tinnitus, and a history of 
exposure to noise from diesel engines aboardship in military 
service.  After December 2004 otolaryngological examination, 
the assessments included tinnitus secondary to bilateral 
sensorineural hearing loss of noise-trauma origin.    

On April 2006 VA audiological examination, the veteran's 
complaints included bilateral tinnitus which had its onset 5 
to 6 years ago.  He also gave a history of exposure to noise 
from motors and weapons in military service.  After 
examination and consideration of the history of the onset of 
tinnitus 5 to 6 years ago, the examiner opined that it was 
less likely (i.e., that there was less than a 50/50 
probability) that the tinnitus was caused by or a result of 
military noise exposure.

In November 2006, a VA audiologist reviewed the claims folder 
and the veteran's service and post-service medical records, 
and noted that he was not evaluated for tinnitus during 
military service.  The audiologist noted that in November 
2004 the veteran reported constant tinnitus that began 5 
years previously, and in April 2006 reported constant 
tinnitus that began 5 to 6 years previously, thus indicating 
the onset of tinnitus at least 28 years after separation from 
service.  Based upon the available information, the 
audiologist opined that it was less likely (i.e., that there 
was less than a 50/50 probability) that the tinnitus was 
caused by or a result of military noise exposure.

At the March 2007 Board hearing, the veteran testified that 
his current tinnitus had its onset in service as a result of 
exposure to noise from weapons and motors, but that he had 
not reported the tinnitus to medical personnel in service.

On that record, the Board finds that the preponderance of the 
persuasive medical evidence is against the claim for service 
connection for tinnitus.  In reaching this conclusion, the 
Board ascribes great probative value to the April and 
November 2006 VA audiologists' opinions that it was unlikely 
that there was an etiological relationship between the 
veteran's claimed inservice noise exposure and the tinnitus 
that had apparently its onset some 28 years post-service.  In 
particular, the November 2006 opinion was arrived at after a 
thorough and comprehensive review of the claims folder 
containing service and post-service medical records and the 
veteran's actual medical history; a review of the most recent 
April 2006 audiological examination of the veteran; and with 
the benefit of the VA audiologist's special professional 
knowledge of matters pertaining to hearing disorders.  Thus, 
the Board finds the April and November 2006 VA audiologists' 
findings, observations, and conclusions to be dispositive of 
the question of service connection for tinnitus, and that 
these most persuasive, expert medical observations and 
opinions militate against the claim.  See Hayes v. Brown,  5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on a physician's knowledge and skill in analyzing the data, 
and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

In reaching this determination, the Board has also considered 
the December 2004 VA physician's assessment that the 
veteran's tinnitus was secondary to bilateral sensorineural 
hearing loss of noise-trauma origin, but this evidence does 
not provide persuasive support for the veteran's claim that 
service connection for tinnitus is warranted.  There is no 
evidence that the 2004 VA examiner ever reviewed the claims 
folder, the veteran's service medical records (which do not 
support his contention that tinnitus had its onset in 
service), or the November 2004 VA audiological examination 
report (wherein the veteran reported only a 5-year history of 
constant binaural tinnitus, indicating its onset many years 
post service).  Moreover, on April 2006 VA examination 
subsequent to the 2004 VA evaluation, the veteran reiterated 
his history indicating the onset of tinnitus only many years 
post service.  Thus, the Board finds that the December 2004 
VA medical report does not provide persuasive support for the 
veteran's claim that tinnitus had its onset in service or is 
related to any incident thereof.  

With respect to the veteran's assertions and testimony, the 
Board notes that he is competent to offer evidence as to 
facts within his personal knowledge, such as his own 
symptoms, including ringing in the ears.  However, medical 
questions of diagnosis and etiology are within the province 
of trained medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38  (1994).  Thus, a layman such as the 
veteran, without the appropriate medical training or 
expertise, is not competent to render a persuasive opinion on 
a medical matter such as the relationship between any current 
tinnitus and military service.  See Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).

For all the foregoing reasons, the Board finds that the claim 
for service connection for tinnitus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


